947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Fermin Arboleda CAICEDO, a/k/a Freman Charlton, Defendant-Appellant.
No. 91-6571.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1991.Decided Nov. 8, 1991.As Amended Nov. 21, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Alexander Harvey, II, Senior District Judge.  (CR-88-45-H, CA-91-87-H)
Fermin Arboleda Caicedo, appellant pro se.
John Vincent Geise, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before WIDENER, K.K. HALL and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Fermin Arboleda Caicedo appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   United States v. Caicedo, Nos.  CR-88-45-H, CA-91-87-H (D.Md. Mar. 7, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Caicedo's reliance on  United States v. Martin, 913 F.2d 1172 (6th Cir 1990), is misplaced.   Unlike in Martin, the judgment in Caicedo's case clearly indicated the conditional nature of the sentence on its face and did not involve a later attempt by the district court to amend the original judgment.   Thus, Martin does not help Caicedo's cause